UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-176939 CASSIDY VENTURES INC. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) #204 - 1110 Finch Ave West Toronto, Ontario Canada M3J 3T6 (Address of principal executive offices, zip code) (613) 482-4886 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act):Yes xNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of November 7, 2012, there were 6,750,000 shares of common stock, $0.001 par value per share, outstanding. CASSIDY VENTURES INC. (An Exploration Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2012 INDEX Index Page Part I. Financial Information Item 1. Financial Statements Balance Sheets as of September 30, 2012 (unaudited) and June 30, 2012. 4 Statements of Operations for the three months ended September 30, 2012 and 2011, and the period from September 14, 2009 (Inception) to September 30, 2012 (unaudited). 5 Statements of Cash Flows for the three months ended September 30, 2012 and 2011, and the period from September 14, 2009 (Inception) through September 30, 2012 (unaudited). 6 Notes to Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 Part II. Other Information Item 1. Legal Proceedings. 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. Mine Safety Disclosures. 13 Item 5. Other Information. 13 Item 6. Exhibits. 14 Signatures 15 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Cassidy Ventures Inc., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the volatility of minerals prices, the possibility that exploration efforts will not yield economically recoverable quantities of minerals, accidents and other risks associated with mineral exploration and development operations, the risk that the Company will encounter unanticipated geological factors, the Company’s need for and ability to obtain additional financing, the possibility that the Company may not be able to secure permitting and other governmental clearances necessary to carry out the Company’s exploration and development plans, the exercise of the approximately 74% control the Company’s two officers and directors collectively hold of the Company’s voting securities, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. CASSIDY VENTURES INC. (An Exploration Stage Company) Balance Sheets September 30, June 30, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Total current assets Other Assets Mining Claim Total other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Loan from shareholder 20 20 Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) 75,000,000 common shares at par value of $0.001 authorized; 6,750,000 shares issued and outstanding at September 30, 2012 and June 30, 2012 respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITITES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See notes to financial statements. 4 CASSIDY VENTURES INC. (An Exploration Stage Company) Statements of Operations (Unaudited) Three Months Ended Three Months Ended Inception September 14, 2009 Through September 30, September 30, September 30, Operating Costs Management Fees and Rent $ $ $ Exploration Expense - General and Administative Total Operating Costs Net Loss $ ) $ ) $ ) Basic and dilutedearnings per share $ ) $ ) Weighted average number of common shares outstanding See notes to financial statements. 5 CASSIDY VENTURES INC. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) Three Months Ended Three Months Ended Inception September 14, 2009 Through September 30, September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cashprovided by (used in) operating activities: Donated services Changes in operating assets and liabilities: Accounts payable ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of mining claim - - ) Net cash used in investing activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loans - - 20 Issuance of common stock for cash - - Net cash provided by financing activities - - Net change in cash ) ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during year for : Interest $
